DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant’s independent claims recite that the control portion is configured to…execute…either one of a plurality of modes including a first mode…and a second mode”.  However, in many dependent claims the applicant then requires the execution of plural modes together.  The applicant’s claim requiring either mode to be performed in the alternative requires a single mode to be executed without the possibility of plural modes (e.g. either A or B, selecting A or B excludes the other from selection).  It isn’t clear if the applicant is requiring a single mode selection or plural mode selection since the independent claim requires a single mode selection while dependent claims require plural.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pat No 10,106,355).
Regarding claims 1, 7 and 10, *** discloses a sheet conveyance apparatus comprising:
an image forming unit () configured to form an image on a sheet
a first roller pair (19) configured to convey a sheet;
a second roller pair (18) disposed downstream of the first roller pair in a sheet conveyance direction and configured to convey the sheet;
an upstream roller pair (20) disposed upstream of the first roller pair in the sheet conveyance direction and configured to convey the sheet;
a separating mechanism (45) configured to separate the first roller pair from each other;
an acquisition portion (e.g. obtaining unit, referenced in the claims) configured to acquire information concerning a sheet length of the sheet in the sheet conveyance direction; and
a control portion (48) configured to start rotating the second roller pair after a leading edge of the sheet in the sheet conveyance direction is abutted against the second roller pair in a stopped condition, the control portion being configured to execute, based on the information 
a first mode of rotating the upstream roller pair and the first roller pair to convey the sheet while the first roller pair is in a contact condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition (see column 9, lines 7-20) and 
a second mode of operating the separating mechanism to separate the first roller pair and of rotating the upstream roller pair to convey the sheet while the first roller pair is in a separated condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition.
Note: Italicized limitations being the alternative and not required to be taught to anticipate the claim.

Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deno (US Pat No 8,770,581).
Regarding claim 11, Deno discloses a sheet conveyance apparatus comprising:
a sheet supporting portion (111/112) configured to support a sheet;
a first roller pair (115) configured to convey the sheet fed from the sheet supporting portion;
a second roller pair (120) disposed downstream of the first roller pair in a sheet conveyance direction and configured to convey the sheet;
an upstream roller pair (114) disposed upstream of the first roller pair in the sheet conveyance direction and configured to convey the sheet;
a separating mechanism (160) configured to separate the first roller pair from each other;

a detection portion (130) configured to detect a position of the regulating portion in the width direction;
an input portion (e.g. claimed input unit) enabling to input information concerning a sheet width of the sheet in the width direction;
a control portion (shown in figure 7) configured to start rotating the second roller pair after a leading edge of the sheet in the sheet conveyance direction is abutted against the second roller pair in a stopped condition, the control portion being configured to execute, based on the information concerning the sheet length of the sheet acquired by the acquisition portion, either one of a plurality of modes including 
a first mode of rotating the upstream roller pair and the first roller pair to convey the sheet while the first roller pair is in a contact condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition (see column 9, lines 7-20) and 
a second mode of operating the separating mechanism to separate the first roller pair and of rotating the upstream roller pair to convey the sheet while the first roller pair is in a separated condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition.

Regarding claim 13, Deno discloses a cassette stored in an apparatus body in a condition in which where sheets are stacked in the cassette, wherein the sheet supporting portion is a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Deno.
Regarding claim 6, it is noted that Sato fails to disclose an input portion.  However, Deno discloses multiple aspects of detecting sheet size including an input port (e.g. input unit as claimed).  It would have been obvious to one having ordinary skill to have modified the device taught by Sato with the teachings of Deno to achieve the predictable result of providing a means for inputting sheet size (e.g. obvious to try with limited, predictable results).
Regarding claim 8, Sato discloses a cassette () stored in an apparatus body in a condition in which sheets are stacked in the cassette.  It is noted that Sato fails to disclose a manual feed .


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hijikata (US Pat No 9,388,000).
Regarding claims 9 and 14, it is noted that Sato fails to disclose a single motor used to drive and separate the roller pair.  However, Hijikata discloses a motor (203) connected to the first roller pair and the separating mechanism and configured to rotate in a first direction and in a second direction opposite to the first direction, such that the motor rotates in the first direction to drive the first roller pair and rotates in the second direction to drive the separating mechanism (as noted at least in column 6, lines 27-49).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sato with the teachings of Hijikata to achieve the predictable result of reducing the number of parts used to drive the rollers and separation device and thereby reducing cost and simplifying the transmission (e.g. obvious to try with limited, predictable results).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deno in view of Hijikata.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited art relates to the applicant’s invention that is a registration with separating conveyance rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619